Stayton, Chief Justice.
This is an action of trespass to try title, brought by the appellant against C. B. Beck and his wife. The appellant claims through a sale under execution against C. B. Beck. Mrs. Beck claims that the land is her separate estate, and the deeds through which she claims recite that the purchases were made with her separate funds. The cause was tried with a jury, and resulted in a judgment for Mrs. Beck.
•There is no claim that the jury were not correctly instructed as to the law applicable to the case, and the sole ground on which a reversal is sought is that the verdict is contrary to the evidence. The land was bought in May, 1886, and cost six hundred and thirty dollars. The father of Mrs. Beck died in 1876 or 1877, and the evidence of all the witnesses shows that she received property from his estate. The testimony of Beck *756and his wife shows that the property so received was sold for eight hundred and fifty dollars, and that with six hundred and thirty dollars of this identical money the land in controversy was paid for.
Opinion delivered May 25, 1888.
There was evidence tending to discredit their statements, but it is not of that character or of such overwhelming force as to justify this court in setting aside the verdict. The jury doubtless believed the statements of the appellees, and the mere fact that there was evidence tending to throw suspicion upon their testimony is not sufficient to authorize this court to hold that the conclusion of the jury was erroneous. A discussion of the evidence would serve no useful purpose, and will not be attempted.
We find no error, and the judgment will be affirmed.

Affirmed.